Opinion by
Mr. Justice Dean,
A careful examination of the record in this case discloses nothing that would warrant us in sustaining any of the assignments of error. The opinion of the learned president judge of the court below, on the motion for a new trial, unanswerably meets every question raised by this appeal. The main question, that is, the measure of evidence necessary to establish insanity as an excuse for crime, and the effect of such evidence when not sufficient to acquit, is also fully discussed in Commonwealth v. Wireback, ante, p. 138, appeal from oyer and terminer of Lancaster, argued January 30,1899, opinion handed down this day, so that nothing further need be said on the subject.
The judgment is affirmed, and it is directed that the record be remitted to the court below that the sentence may be carried into execution according to law.